Exhibit Innovative Software Technologies, Inc. 911 Ranch Road 620 North, Suite 204 Austin, TX 78734 Tel: (512) 266-2000Fax: (512) 266-2015 www.istcompanies.com FOR IMMEDIATE RELEASE Innovative Software Technologies Terminates Acquisition of Xalles Limited Austin, Texas. – April 16, 2008 – Innovative Software Technologies, Inc. (OTCBB: INIV), a technologies and services company, announced today that it was terminating a planned acquisition of Xalles Limited, announced October 5th, “At this stage of our development, identifying and structuring the next acquisition is critical,” said Philip Ellett, President and CEO.“We will continue pursuing acquisitions which we believe to be in the best long-term interest of our shareholders and which also pass our stringent due diligence process.” The OTCBB is a regulated quotation service that displays real-time quotes, last-sale prices and volume information for over-the-counter equity securities.
